593 F.2d 20
Warnie Lee IVY et al., Plaintiffs-Appellees, Cross-Appellants,v.SECURITY BARGE LINES, INC., Defendant-Appellant, Cross-Appellee.
No. 76-4130.
United States Court of Appeals,Fifth Circuit.
March 28, 1979.

Philip Mansour, Martin A. Kilpatrick, Greenville, Miss., for Security Barge Lines, Inc.
Joshua A. Tilton, Marvin L. Jeffers, Baton Rouge, La., for Warnie Lee Ivy, et al.
Christopher J. Roy, Alexandria, La., for Louisiana Trial Lawyers Ass'n, amicus curiae.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion December 4, 1978, 5 Cir., 1978, 585 F.2d 732).
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.